Title: From George Washington to Colonel Gold Selleck Silliman, 6 July 1776
From: Washington, George
To: Silliman, Gold Selleck



Sir
New York July 6. 1776

Governor Trumbull having informed me in a Letter of the 3d Instt that he had ordered Three Regiments of the Militia Light Horse to march to the defence of this place under the command of Lieutt Colo. Seymour, lest the other Troops from your Colony should not arrive in time for succour, & at the same time requesting If there service is unnecessary or can be dispensed with that I would Signifye It to you: I must take this Opportunity to acquaint you that the Intelligence we have received from three or four Prisoners that have fallen in our hands within a

few days past leads me to conclude that no force that can be collected will be too great to ward off the blow that our Enemies mean to strike in a little time—They say (the prisoners) Genl Howe has already 10,000 men here, being Joined by some Regiments from the West Indies and part of the Highland Troops in his passage and that he is in daily expectation of the arrival of Admiral Howe with a large fleet of 150 Sail with Troops on board—That before he left Hallifax a packet had arrived there giving Intelligence that he would be met here by this fleet in a very little time, & that the expectation of ’em is the only reason why the Enemy have not begun their operations—From these Accounts you will readily conceive the necessity of our most vigorous and spirited exertions & that there is occasion he⟨re⟩ for all the men that can be possibly got—But what to do with the Horses of this reinforcemt I am at a loss to determine—It will be impossible to support ’em, & If It could be done, the Expence would be enormous—I cannot think myself at liberty to consent to the Horses coming, at the same time I must request your exertions to prevail on the men—they may have It in their power to dismiss their Horses perhaps after bringing ’em almost here—The Exigency of our Affairs calls aloud for their Assistance, & more especially as there is almost a moral certainty that the Battallions which are Intended for this place will be sometime, before they all arrive & when they do will not be more than half compleat.
Recommendg to your and their Notice what I have said, and the alarmg consequences that may Result from not havg sufficient and timely succours to repel the Enemy. I am Sir &c.

G.W.

